                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                   5:15-cv-66-FDW

MARSHALL LEE BROWN, JR.,             )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                       ORDER VACATING
                                     )                       ORDER TO PRODUCE
GEORGE T. SOLOMON, et al.,           )
                                     )
            Defendants.              )
____________________________________ )


       THIS MATTER is before the Court on the case’s reassignment from Chief Judge

Whitney to the undersigned on January 9, 2019.

       On December 26, 2019, the Court issued an Order to Produce, (Doc. No. 50), that

directed the Warden/Superintendent of Alexander Correctional Institution to transport Marshall

Lee Brown, Jr., offender number 0050673, for a trial set to commence on March 4, 2019. That

trial date has been cancelled. The Order to Produce Mr. Brown for trial on March 4, 2019 will

therefore be vacated.

       IT IS THEREFORE ORDERED that:

       1. The Order to Produce, (Doc. No. 50), is VACATED.

       2. The Clerk of Court is respectfully directed to send a copy of this Order to all parties,

       the Warden/Superintendent of the Alexander Correctional Institution, 633 Old Landfill

       Road, Taylorsville, NC 28681, and Classification Coordinator William Huffman, 633 Old

       Landfill Road, Taylorsville, NC 28681.




                                                 1
Signed: January 10, 2019




        2
